Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group A, claims 1-6, in the reply filed on 21 Nov. 2022 is acknowledged. 
Applicant argues that the structure disclosed by Majumdar is different from the structure of the present invention.
However, note that while Majumdar does not disclose all the features of the present claimed invention, Majumdar is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely a conductive laminate with a polycarbonate release layer (carrier film), and in combination with the primary reference, discloses the presently claimed invention. 
Further, given that the conductive film of Kitano includes protective layer, conductive layer, and base material, given that Majumdar teaches that the release layer allows one to transfer the composite of the metal grid to a receiver sheet for use in various devices (Abstract) and given that Majumdar does disclose placing the release layer on the conductive film, it would have been obvious top one of ordinary skill in the art to place the release layer or donor substrate of Majumdar on the overall conductive film, i.e. on the outer protective layer or the outer base material, of Kitano since it is the entire conductive film of Kitano (not just the conductive layer) that would be transferred to a device.
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 21 Nov. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (TW 2009/23971, published 01 Jun. 2009, hereinafter Kitano) in view of Majumdar et al. (US Patent Application 2013/0004750 A1, published 03 Jan. 2013, hereinafter Majumdar) and evidence provided by Konishi et al. (“High performance cyclo olefin polymer ZEONEX,” Proc. SPIE Optics and Photonics 2005, published 25 Aug. 2005, pp. 587203-1 – 587203-8, hereinafter Konishi).
Regarding claims 1-2 and 4, Kitano teaches a transparent conductive film comprising a conductive layer comprising nanometer wires on substrate (Abstract), and a protective layer (overcoat) is laminated on the conductive layer (transparent resin film) (paragraph 0014), and the conductive film is on a base material made of cycloolefins (paragraphs 0016 and 0024).  Kitano teaches that resins, such as acrylic resins and epoxies, may be added to the conductive layer (paragraph 0032).
As evidenced by Konishi, cyclo olefin polymers (COP) is an amorphous polyolefin (page 587203-1, 2. Properties of COP and its applications section, 1st paragraph), and COPs have excellent optical properties derived from its amorphous structure (page 587203-2, 1st paragraph).
Given that Kitano discloses the conductive film is transparent, all the layers would necessarily be transparent.
Kitano does not disclose the inclusion of a polycarbonate carrier layer nor its thickness.
Majumdar teaches a conductive laminate with a polycarbonate release layer (carrier film) (Abstract and paragraphs 0051-0052).  Majumdar teaches the thickness of a release layer is 75 [Symbol font/0x6D]m (paragraph 0175).
Given that Kitano and Majumdar are drawn to conductive films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polycarbonate release layer as taught by Majumdar to the conductive film of Kitano.  Since Kitano and Majumdar are both drawn to conductive films, one of ordinary skill in the art would have a reasonable expectation of incorporating a release layer (carrier film) as taught by Majumdar to the conductive film of Kitano.  Further, Majumdar teaches that the release layer allows one to transfer the composite of the metal grid to a receiver sheet for use in various devices (Abstract).
Regarding claim 6, Kitano in view of Majumdar teaches the elements of claim 1, and Kitano teaches that the linear metal nanowires are silver (paragraph 0027).

Claims 1-2, 4 and 6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (TW 2009/23971, published 01 Jun. 2009, hereinafter Kitano) in view of Kawaguchi (JP 2018/201056 A, published 20 Dec. 2018, hereinafter Kawaguchi) and evidence provided by Konishi et al. (“High performance cyclo olefin polymer ZEONEX,” Proc. SPIE Optics and Photonics 2005, published 25 Aug. 2005, pp. 587203-1 – 587203-8, hereinafter Konishi).
Regarding claims 1-2 and 4, Kitano teaches a transparent conductive film comprising a conductive layer comprising nanometer wires on substrate (Abstract), and a protective layer (overcoat) is laminated on the conductive layer (transparent resin film) (paragraph 0014), and the conductive film is on a base material made of cycloolefins (paragraphs 0016 and 0024).  Kitano teaches that resins, such as acrylic resins and epoxies, may be added to the conductive layer (paragraph 0032).
As evidenced by Konishi, cyclo olefin polymers (COP) is an amorphous polyolefin (page 587203-1, 2. Properties of COP and its applications section, 1st paragraph), and COPs have excellent optical properties derived from its amorphous structure (page 587203-2, 1st paragraph).
Given that Kitano discloses the conductive film is transparent, all the layers would necessarily be transparent.
Kitano does not disclose the inclusion of a polycarbonate carrier layer nor its thickness.
Kawaguchi teaches an electromagnetic wave shield film comprising a protective film layer and an isotropic conductive adhesive layer (Abstract).  Kawaguchi teaches the use of a first release film on the protective layer (claim 3), and this first release film is peeled off as one of the steps in forming his electromagnetic wave shielding film (claim 7).  Kawaguchi teaches the first release film is polycarbonate (paragraph 0042), and the thickness of his first release film is 5 to 500 [Symbol font/0x6D]m (paragraph 0044).
Given that Kitano and Kawaguchi are drawn to multilayer films with a conductive layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polycarbonate release layer and at a thickness as taught by Kawaguchi attached to the conductive film of Kitano, i.e. on the protective layer or the base material of the conductive film of Kitano.  Since Kitano and Kawaguchi are both drawn to multilayer films with a conductive layer, one of ordinary skill in the art would have a reasonable expectation of incorporating a release layer (carrier film) and at a thickness as taught by Kawaguchi to the conductive film of Kitano.  Further, Kawaguchi teaches use of a release film as a carrier film for forming the protective layer improves the handling of his multilayer film (paragraph 0041), and Kawaguchi teaches that the first release layer can be easily handled if its thickness is 5 [Symbol font/0x6D]m or more, this thickness provided sufficient cushioning, and heat can be easily conducted away during hot pressing if the first release film (carrier film) is 500 [Symbol font/0x6D]m or less (paragraph 0044).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thickness of the release layer (carrier film) from the overlapping portion of the range taught by Kawaguchi because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 6, Kitano in view of Kawaguchi teaches the elements of claim 1, and Kitano teaches that the linear metal nanowires are silver (paragraph 0027).

Claims 1-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US Patent Application 2016/0346839 A1, published 01 Dec. 2016, hereinafter Ishii) in view of Kawaguchi (JP 2018/201056 A, published 20 Dec. 2018, hereinafter Kawaguchi) and evidence provided by Konishi et al. (“High performance cyclo olefin polymer ZEONEX,” Proc. SPIE Optics and Photonics 2005, published 25 Aug. 2005, pp. 587203-1 – 587203-8, hereinafter Konishi).
Regarding claims 1-2 and 4, Ishii teaches a transparent conductive film comprising metal nanowires (Item 13) (Abstract), a plastic transparent substrate (Item 11) of cycloolefin polymer (paragraphs 0141-0142 and 0146-0147), and an overcoating layer (Item 80) (Abstract, paragraphs 0141-0142, 0146-0147, 0228, and Figure 8, reproduced below).  The dispersion liquid contains the metal nanowires (Item 13) and a transparent resin material (binder) (Item 15) (paragraph 0211).


    PNG
    media_image1.png
    516
    938
    media_image1.png
    Greyscale

As evidenced by Konishi, cyclo olefin polymers (COP) is an amorphous polyolefin (page 587203-1, 2. Properties of COP and its applications section, 1st paragraph), and COPs have excellent optical properties derived from its amorphous structure (page 587203-2, 1st paragraph).
Ishii does not disclose the inclusion of a polycarbonate carrier layer nor its thickness.
Kawaguchi teaches an electromagnetic wave shield film comprising a protective film layer and an isotropic conductive adhesive layer (Abstract).  Kawaguchi teaches the use of a first release film on the protective layer (claim 3), and this first release film is peeled off as one of the steps in forming his electromagnetic wave shielding film (claim 7).  Kawaguchi teaches the first release film is polycarbonate (paragraph 0042), and the thickness of his first release film is 5 to 500 [Symbol font/0x6D]m (paragraph 0044).
Given that Ishii and Kawaguchi are drawn to multilayer films with a conductive layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polycarbonate release layer and at a thickness as taught by Kawaguchi to the conductive film of Ishii.  Since Ishii and Kawaguchi are both drawn to multilayer films with a conductive layer, one of ordinary skill in the art would have a reasonable expectation of incorporating a release layer (carrier film) and at a thickness as taught by Kawaguchi to the conductive film of Ishii.  Further, Kawaguchi teaches use of a release film as a carrier film for forming the protective layer improves the handling of his multilayer film (paragraph 0041), and Kawaguchi teaches that the first release layer can be easily handled if its thickness is 5 [Symbol font/0x6D]m or more, this thickness provided sufficient cushioning, and heat can be easily conducted away during hot pressing if the first release film (carrier film) is 500 [Symbol font/0x6D]m or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thickness of the release layer (carrier film) from the overlapping portion of the range taught by Kawaguchi because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 3, Ishii in view of Kawaguchi teaches the elements of claim 1 and Ishii further teaches the overcoating layer can be provided on top of the transparent conductive film as well as on the other side of the plastic transparent substrate (paragraph 0242). 
There is no disclosure in Ishii in view of Kawaguchi that the transparent conductive film is on both sides of the plastic transparent substrate.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an additional transparent conductive film on the other surface of the plastic transparent substrate in Ishii in order to further inhibit scattering of external light and further improve black floating prevention and electrode pattern non-visibility (paragraph 0038).  The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  Providing an additional transparent conductive film in Ishii in view of Kawaguchi would have achieved expected results such as to further inhibit scattering of external light and further improve black floating prevention and electrode pattern non-visibility.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).”
Regarding claim 5, Ishii in view of Kawaguchi teaches the elements of claim 1, and Ishii teaches that the thickness of the transparent substrate is 5 to 500 [Symbol font/0x6D]m (paragraph 0148).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thickness of the transparent substrate (transparent resin film) from the overlapping portion of the range taught by Ishii because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 6, Ishii in view of Kawaguchi teaches the elements of claim 1, and Ishii teaches that the metal nanowires are silver (paragraph 0031).

Claims 1-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US Patent Application 2017/0174888 A1, published 22 Jun. 2017, hereinafter Iwata) in view of Kawaguchi (JP 2018/201056 A, published 20 Dec. 2018, hereinafter Kawaguchi) and evidence provided by Konishi et al. (“High performance cyclo olefin polymer ZEONEX,” Proc. SPIE Optics and Photonics 2005, published 25 Aug. 2005, pp. 587203-1 – 587203-8, hereinafter Konishi).
Regarding claims 1-2 and 4, Iwata teaches a transparent conductive film comprising metal nanowire bodies in a binder resin (Item 8) (Abstract and paragraphs 0090-0091 and Figure 3, reproduced below), an overcoat layer (Item 10) (paragraph 0104), and a substrate of cycloolefin polymer (COP) (Item 9) (paragraphs 0117-0118 and 0120).  


    PNG
    media_image2.png
    393
    893
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    571
    836
    media_image3.png
    Greyscale



As evidenced by Konishi, cyclo olefin polymers (COP) is an amorphous polyolefin (page 587203-1, 2. Properties of COP and its applications section, 1st paragraph), and COPs have excellent optical properties derived from its amorphous structure (page 587203-2, 1st paragraph).
Iwata does not disclose the inclusion of a polycarbonate carrier layer nor its thickness.
Kawaguchi teaches an electromagnetic wave shield film comprising a protective film layer and an isotropic conductive adhesive layer (Abstract).  Kawaguchi teaches the use of a first release film on the protective layer (claim 3), and this first release film is peeled off as one of the steps in forming his electromagnetic wave shielding film (claim 7).  Kawaguchi teaches the first release film is polycarbonate (paragraph 0042), and the thickness of his first release film is 5 to 500 [Symbol font/0x6D]m (paragraph 0044).
Given that Iwata and Kawaguchi are drawn to multilayer films with a conductive layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polycarbonate release layer and at a thickness as taught by Kawaguchi to the conductive film of Iwata.  Since Iwata and Kawaguchi are both drawn to multilayer films with a conductive layer, one of ordinary skill in the art would have a reasonable expectation of incorporating a release layer (carrier film) and at a thickness as taught by Kawaguchi to the conductive film of Iwata.  Further, Kawaguchi teaches use of a release film as a carrier film for forming the protective layer improves the handling of his multilayer film (paragraph 0041), and Kawaguchi teaches that the first release layer can be easily handled if its thickness is 5 [Symbol font/0x6D]m or more, this thickness provided sufficient cushioning, and heat can be easily conducted away during hot pressing if the first release film (carrier film) is 500 [Symbol font/0x6D]m or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thickness of the release layer (carrier film) from the overlapping portion of the range taught by Kawaguchi because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 3, Iwata in view of Kawaguchi teaches the elements of claim 1, and Iwata teaches an embodiment in which the binder and metal nanowires layer are formed on both sides of the substrate (paragraph 0104 and Figure 5, reproduced above). 
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to include overcoat layers on the surfaces of both conductive layers of the transparent conductive film of Iwata in view of Kawaguchi, since the overcoat layers would serve the same function on the two conductive layers.
Regarding claim 5, Iwata in view of Kawaguchi teaches the elements of claim 1, and Iwata teaches that the thickness of the transparent substrate is 5 to 500 [Symbol font/0x6D]m (paragraph 0120).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thickness of the transparent substrate (transparent resin film) from the overlapping portion of the range taught by Iwata because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 6, Iwata in view of Kawaguchi teaches the elements of claim 1, and Iwata teaches that the metal nanowires are silver (paragraph 0050, 0052, and 0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hu et al. (US Patent Application 2016/0293288 A1, published 06 Oct. 2016) teaches a multilayer transparent conductive film with metal nanowires.  Sakai et al. (JP 2019/149293 A, published 05 Sep. 2019) teaches a transparent conductive film comprising a cycloolefin copolymer, and a conductive nanowire film, and a cover layer.  Shimada and Yazawa (JP 2016/139492 A, published 04 Aug. 2016) teaches a transparent conductive laminate comprising transparent conductive layers on the surface of a transparent base material.  Toba et al. (WO 2018/101334 A1, published 07 Jun. 2018) teaches a transparent conductive substrate comprising a substrate, binder resin containing conductive fibers, and a protective film.  Tsuno et al. (WO 2016/088809 A1, published 09 Jun. 2016) teaches a multilayer transparent conductive film laminate with a cycloolefin substrate.  Uchida et al. (WO 2015/068654 A1, published 14 May 2015) teaches a conductive film with a protective layer and a release film.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787